DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US Patent Application Publication No. 2013/0086311 (herein after referred to as Huang) in view of De et al. US Patent Application Publication No. 2011/0093627 (herein after referred to as De).
Regarding claim 1, Huang describes a storage device, comprising: a memory device (NVM [Non-volatile memory] module 510 (page 1, paragraph [0023])); and a memory controller for controlling the memory device, wherein the memory controller includes (a storage processor/controller 210 (page 1, paragraph [0023])): a Device-To-Host (DTH) information generator configured to generate DTH information to be transferred to a host (On command completion the storage controller 210 returns a Device-to-Host Frame Information Structure (FIS) (page 3, paragraph [0051])); a host memory accessor configured to provide the host with the DTH information received from the DTH information generator to store the DTH information in the host (On command completion the storage controller 210 returns a Device-to-Host Frame Information Structure (FIS) (page 3, paragraph [0051]).  The return status FIS is contained within the DRAM module 410 based table termed the Received FIS Structure.  At the time the host initializes the AHCI controller inside BIU 110 it will allocate host memory space inside the DRAM module 410 for the purpose of accepting received device FIS information.  Each port of an adaptor has its own area of host memory reserved for this purpose (page 3, paragraph [0051]).  Memory allocated to the host, referred to as “host memory”, may reasonably be considered as part of the “host system”); and an interrupt signal generator configured to output, to the host, an interrupt signal notifying that the DTH information has been provided to the host, based on a request from the host memory accessor (Notification of command completion can be via interrupt or polling.  The AHCI controller inside the BIU 110 may be configured to generate an interrupt on command completion or the host may choose to poll the port’s Command Issue register and, if the command is a NCQ command, the Serial ATA Active registers.  If the host chooses to be notified of command completion via interrupts, then on interruption the host will have to read the contents of three, possibly four, controller registers.  The host will have to read the AHCI controller’s interrupt status register to determine which port has caused the interrupt, read the port interrupt status register to discover the reason for the interrupt, read the port’s Command Issue register to determine which command has completed… (page 3, paragraph [0052])).  Huang doesn’t specifically describe that the DTH information is generated according to a parameter that is to be identified by the host; wherein the parameter is set in response to a set parameter request message received from the host.  
De discloses a system to handle I/O services.  Specifically, it is described that at “Initiation of Service” decision point 308, if the requested service is being initiated for the first time, control transitions to “Initiate Service to the Target Device” step 310.  The communication buffer is updated to indicate that service has been initiated, with identifying information for the target device and for the (page 4, paragraph [0039]).  Information about the requested service and variables indicating parameters to be used in fulfilling the requested service may be initialized in the communication data structure when “Indicate Initiation of Service for Target Device” step 304 is performed (page 4, paragraph [0037]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the De teachings in the Huang system. Skilled artisan would have been motivated to incorporate the method of sending a device-to-host data transfer command and other parameters as taught by De in the Huang system for effectively providing information about the requested service and variables indicating parameters to be used in fulling requested services.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage system I/O.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Huang in view of De describe the storage device of claim 1 (see above), further comprising a status information generator configured to generate status information of the storage device, wherein the DTH information generator generates the DTH information including the status information (Status registers – These registers report on such things as pending interrupts, timeout values, interrupt/command coalescing and HBA readiness (Huang, page 3, paragraph [0047]).  …the purpose of the completion FIS is to communicate command completion status as well as to update overall device status (Huang, page 3, paragraph [0051])).
Regarding claim 3, Huang in view of De describe the storage device of claim 2 (see above), wherein the DTH information generator generates the DTH information in response to a DTH information request message received from the host (Issuance of a command to the SSD system 100 is a matter of constructing the command, staging it within an area of the DRAM module 410 and then notifying the AHCI controller 110 that it has commands staged and ready to be sent to the storage controller 210… (Huang, page 3, paragraph [0050]).  On command completion the storage controller 210 returns a Device-to-Host Frame Information Structure (FIS)… the purpose of the completion FIS is to communicate command completion status as well as to update overall device status (Huang, page 3, paragraph [0051])).
Regarding claim 4, Huang in view of De describe the storage device of claim 2 (see above), wherein the DTH information generator generates, when the status of the storage device is changed, the DTH information including changed status information (the purpose of the completion FIS is to communicate command completion status as well as to update overall device status (Huang, page 3, paragraph [0051])).
Regarding claim 5, Huang in view of De describe the storage device of claim 2 (see above), wherein the DTH information is stored in a host memory (At the time the host initializes the AHCI controller inside the BIU 110 it will allocate host memory space inside the DRAM module 410 for the purpose of accepting received device FIS information.  Each port of an adaptor has its own area of host memory reserved for this purpose (Huang, page 3, paragraph [0051])).
Regarding claim 9, Huang in view of De describe the storage device of claim 1 (see above), further comprising a request message receiver configured to receive a request message from the host, wherein the request message receiver provides, when the request message is the set parameter request message, a command corresponding to the set parameter request message to the DTH information generator and the interrupt signal generator (Capabilities registers – Describe support for optional features of the AHCI interface as well as optional features of the attached SATA devices.  Configuration registers – Allow the host to configure the HBA’s operational modes (Huang, page 3, paragraphs [0045] – [0046]).  At “Initiation of Service” decision point 308, if the requested service is being initiated for the first time, control transitions to “Initiate Service to the Target Device” step 310.  The communication buffer is updated to indicate that service has been initiated, with identifying information for the target device and for the requested service.  For example, for a requested service of reading data from an ATA hard disk, initiating the service would involve sending the device-to-host data transfer command and other parameters to the target device (De, page 4, paragraph [0039]).  Information about the requested service and variables indicating parameters to be used in fulfilling the requested service may be initialized in the communication data structure when “Indicate Initiation of Service for Target Device” step 304 is performed (De, page 4, paragraph [0037])).
Regarding claim 10, Huang in view of De describe the storage device of claim 9 (see above), wherein the DTH information generator stores the parameter for the DTH information that is to be identified by the host, based on the command, and wherein the interrupt signal generator stores the parameter for the interrupt signal that is to be identified by the host, based on the command (Capabilities registers – Describe support for optional features of the AHCI interface as well as optional features of the attached SATA devices.  Configuration registers – Allow the host to configure the HBA’s operational modes (Huang, page 3, paragraphs [0045] – [0046]).  At “Initiation of Service” decision point 308, if the requested service is being initiated for the first time, control transitions to “Initiate Service to the Target Device” step 310.  The communication buffer is updated to indicate that service has been initiated, with identifying information for the target device and for the requested service.  For example, for a requested service of reading data from an ATA hard disk, initiating the service would involve sending the device-to-host data transfer command and other parameters to the target device (De, page 4, paragraph [0039]).  Information about the requested service and variables indicating parameters to be used in fulfilling the requested service may be initialized in the communication data structure when “Indicate Initiation of Service for Target Device” step 304 is performed (De, page 4, paragraph [0037])).
Regarding claim 11, Huang describes a method for operating a storage device including a memory device (NVM [Non-volatile memory] module 510 (page 1, paragraph [0023])) and a memory controller for controlling the memory device (a storage processor/controller 210 (page 1, paragraph [0023])), the method comprising: generating a Device-To-Host (DTH) information to be transferred to a host (On command completion the storage controller 210 returns a Device-to-Host Frame Information Structure (FIS) (page 3, paragraph [0051])); providing the DTH information to a host memory buffer area in a memory of the host to store the DTH information in the host memory buffer area (On command completion the storage controller 210 returns a Device-to-Host Frame Information Structure (FIS) (page 3, paragraph [0051]).  The return status FIS is contained within the DRAM module 410 based table termed the Received FIS Structure.  At the time the host initializes the AHCI controller inside BIU 110 it will allocate host memory space inside the DRAM module 410 for the purpose of accepting received device FIS information.  Each port of an adaptor has its own area of host memory reserved for this purpose (page 3, paragraph [0051]).  Memory allocated to the host, referred to as “host memory”, reasonably anticipates a host memory buffer area); generating an interrupt signal notifying that the DTH information has been provided to the host; and outputting the generated interrupt signal to the host (Notification of command completion can be via interrupt or polling.  The AHCI controller inside the BIU 110 may be configured to generate an interrupt on command completion or the host may choose to poll the port’s Command Issue register and, if the command is a NCQ command, the Serial ATA Active registers.  If the host chooses to be notified of command completion via interrupts, then on interruption the host will have to read the contents of three, possibly four, controller registers.  The host will have to read the AHCI controller’s interrupt status register to determine which port has caused the interrupt, read the port interrupt status register to discover the reason for the interrupt, read the port’s Command Issue register to determine which command has completed… (page 3, paragraph [0052])).  Huang doesn’t specifically describe that the DTH information is generated according to a parameter that is to be identified by the host; wherein the parameter is set in response to a set parameter request message received from the host.
De discloses a system to handle I/O services.  Specifically, it is described that at “Initiation of Service” decision point 308, if the requested service is being initiated for the first time, control transitions to “Initiate Service to the Target Device” step 310.  The communication buffer is updated to indicate that service has been initiated, with identifying information for the target device and for the requested service.  For example, for a requested service of reading data from an ATA hard disk, initiating the service would involve sending the device-to-host data transfer command and other parameters to the target device (page 4, paragraph [0039]).  Information about the requested service and variables (page 4, paragraph [0037]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the De teachings in the Huang system. Skilled artisan would have been motivated to incorporate the method of sending a device-to-host data transfer command and other parameters as taught by De in the Huang system for effectively providing information about the requested service and variables indicating parameters to be used in fulling requested services.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage system I/O.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, Huang in view of De describe the method of claim 11 (see above), further comprising performing an initialization operation for providing, by the storage device, the DTH information to the host, wherein the performing of the initialization operation includes: receiving device information request message from the host; and providing device information of the storage device in response to the device information request message (Status registers – These registers report on such things as pending interrupts, timeout values, interrupt/command coalescing and HBA readiness (Huang, page 3, paragraph [0047]).  Issuance of a command to the SSD system 100 is a matter of constructing the command, staging it within an area of the DRAM module 410 and then notifying the AHCI controller 110 that it has commands staged and ready to be sent to the storage controller 210… (Huang, page 3, paragraph [0050]).  On command completion the storage controller 210 returns a Device-to-Host Frame Information Structure (FIS)… the purpose of the completion FIS is to communicate command completion status as well as to update overall device status (Huang, page 3, paragraph [0051])).
Regarding claim 14, Huang in view of De describe the method of claim 12 (see above), wherein the performing of the initialization operation further includes: receiving the set parameter request message from the host; and generating a command corresponding to the set parameter request message (Capabilities registers – Describe support for optional features of the AHCI interface as well as optional features of the attached SATA devices.  Configuration registers – Allow the host to configure the HBA’s operational modes (Huang, page 3, paragraphs [0045] – [0046]).  …the purpose of the completion FIS is to communicate command completion status as well as to update overall device status (Huang, page 3, paragraph [0051]).  At “Initiation of Service” decision point 308, if the requested service is being initiated for the first time, control transitions to “Initiate Service to the Target Device” step 310.  The communication buffer is updated to indicate that service has been initiated, with identifying information for the target device and for the requested service.  For example, for a requested service of reading data from an ATA hard disk, initiating the service would involve sending the device-to-host data transfer command and other parameters to the target device (De, page 4, paragraph [0039]).  Information about the requested service and variables indicating parameters to be used in fulfilling the requested service may be initialized in the communication data structure when “Indicate Initiation of Service for Target Device” step 304 is performed (De, page 4, paragraph [0037])).
Regarding claim 15, Huang in view of De describe the method of claim 14 (see above), further comprising storing the parameter for the DTH information that is to be identified by the host and the parameter for the interrupt signal that is to be identified by the host, based on the command (Capabilities registers – Describe support for optional features of the AHCI interface as well as optional features of the attached SATA devices.  Configuration registers – Allow the host to configure the HBA’s operational modes (Huang, page 3, paragraphs [0045] – [0046]).  At “Initiation of Service” decision point 308, if the requested service is being initiated for the first time, control transitions to “Initiate Service to the Target Device” step 310.  The communication buffer is updated to indicate that service has been initiated, with identifying information for the target device and for the requested service.  For example, for a requested service of reading data from an ATA hard disk, initiating the service would involve sending the device-to-host data transfer command and other parameters to the target device (De, page 4, paragraph [0039]).  Information about the requested service and variables indicating parameters to be used in fulfilling the requested service may be initialized in the communication data structure when “Indicate Initiation of Service for Target Device” step 304 is performed (De, page 4, paragraph [0037])).
Regarding claim 16, Huang in view of De describe the method of claim 15 (see above), wherein the generating of the DTH information includes generating the DTH information that is to be identified by the host (…the purpose of the completion FIS is to communicate command completion status as well as to update overall device status (Huang, page 3, paragraph [0051])).
Regarding claim 17, Huang in view of De describe the method of claim 15 (see above), wherein the generating of the interrupt signal includes generating an interrupt signal that is to be identified by the host when the DTH information is provided to the host (Notification of command completion can be via interrupt or polling.  The AHCI controller inside the BIU 110 may be configured to generate an interrupt on command completion or the host may choose to poll the port’s Command Issue register and, if the command is a NCQ command, the Serial ATA Active registers.  If the host chooses to be notified of command completion via interrupts, then on interruption the host will have to read the contents of three, possibly four, controller registers.  The host will have to read the AHCI controller’s interrupt status register to determine which port has caused the interrupt, read the port interrupt status register to discover the reason for the interrupt, read the port’s Command Issue register to determine which command has completed… (Huang, page 3, paragraph [0052])).
Regarding claim 18, Huang describes a host for controlling a storage device including a memory device and a memory controller for controlling the memory device, the host comprising: a host memory configured to store Device-To-Host (DTH) information of the storage device in a host memory buffer area allocated by device information of the storage device (On command completion the storage controller 210 returns a Device-to-Host Frame Information Structure (FIS) (page 3, paragraph [0051]).  The return status FIS is contained within the DRAM module 410 based table termed the Received FIS Structure.  At the time the host initializes the AHCI controller inside BIU 110 it will allocate host memory space inside the DRAM module 410 for the purpose of accepting received device FIS information.  Each port of an adaptor has its own area of host memory reserved for this purpose (page 3, paragraph [0051]).  Memory allocated to the host, referred to as “host memory”, may reasonably be considered as part of the “host system”); and a central processing unit configured to receive an interrupt signal notifying that the DTH information of the storage device has been stored (On command completion the storage controller 210 returns a Device-to-Host Frame Information Structure (FIS) (page 3, paragraph [0051]).  The return status FIS is contained within the DRAM module 410 based table termed the Received FIS Structure.  At the time the host initializes the AHCI controller inside BIU 110 it will allocate host memory space inside the DRAM module 410 for the purpose of accepting received device FIS information.  Each port of an adaptor has its own area of host memory reserved for this purpose (page 3, paragraph [0051])), and acquire the DTH information stored in the host memory, based on the interrupt signal, wherein the DTH information includes status information of the storage device (Notification of command completion can be via interrupt or polling.  The AHCI controller inside the BIU 110 may be configured to generate an interrupt on command completion or the host may choose to poll the port’s Command Issue register and, if the command is a NCQ command, the Serial ATA Active registers.  If the host chooses to be notified of command completion via interrupts, then on interruption the host will have to read the contents of three, possibly four, controller registers.  The host will have to read the AHCI controller’s interrupt status register to determine which port has caused the interrupt, read the port interrupt status register to discover the reason for the interrupt, read the port’s Command Issue register to determine which command has completed… (page 3, paragraph [0052])).  Huang doesn’t specifically describe that the DTH information is generated according to a parameter that is to be identified by the host; wherein the parameter is set in response to a set parameter request message received from the host.
De discloses a system to handle I/O services.  Specifically, it is described that at “Initiation of Service” decision point 308, if the requested service is being initiated for the first time, control transitions to “Initiate Service to the Target (page 4, paragraph [0039]).  Information about the requested service and variables indicating parameters to be used in fulfilling the requested service may be initialized in the communication data structure when “Indicate Initiation of Service for Target Device” step 304 is performed (page 4, paragraph [0037]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the De teachings in the Huang system. Skilled artisan would have been motivated to incorporate the method of sending a device-to-host data transfer command and other parameters as taught by De in the Huang system for effectively providing information about the requested service and variables indicating parameters to be used in fulling requested services.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage system I/O.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 19, Huang describes a memory controller (a storage processor/controller 210 (page 1, paragraph [0023])) coupled between a host and a memory device (NVM [Non-volatile memory] module 510 (page 1, paragraph [0023])), the memory controller comprising: a Device-To-Host (DTH) information generator configured to provide DTH information to the host to control the host to store the DTH information therein (On command completion the storage controller 210 returns a Device-to-Host Frame Information Structure (FIS) (page 3, paragraph [0051]).  The return status FIS is contained within the DRAM module 410 based table termed the Received FIS Structure.  At the time the host initializes the AHCI controller inside BIU 110 it will allocate host memory space inside the DRAM module 410 for the purpose of accepting received device FIS information.  Each port of an adaptor has its own area of host memory reserved for this purpose (page 3, paragraph [0051]).  Memory allocated to the host, referred to as “host memory”, may reasonably be considered as part of the “host system”), the DTH information including status information of the memory device and the memory controller (Status registers – These registers report on such things as pending interrupts, timeout values, interrupt/command coalescing and HBA readiness (page 3, paragraph [0047]).  On command completion the storage controller 210 returns a Device-to-Host Frame Information Structure (FIS) (page 3, paragraph [0051]).  The return status FIS is contained within the DRAM module 410 based table termed the Received FIS Structure.  At the time the host initializes the AHCI controller inside BIU 110 it will allocate host memory space inside the DRAM module 410 for the purpose of accepting received device FIS information.  Each port of an adaptor has its own area of host memory reserved for this purpose (page 3, paragraph [0051])); and a notification component configured to notify the host of the storage of the DTH information for the host to perform an operation based on the stored DTH information (Notification of command completion can be via interrupt or polling.  The AHCI controller inside the BIU 110 may be configured to generate an interrupt on command completion or the host may choose to poll the port’s Command Issue register and, if the command is a NCQ command, the Serial ATA Active registers.  If the host chooses to be notified of command completion via interrupts, then on interruption the host will have to read the contents of three, possibly four, controller registers.  The host will have to read the AHCI controller’s interrupt status register to determine which port has caused the interrupt, read the port interrupt status register to discover the reason for the interrupt, read the port’s Command Issue register to determine which command has completed… (page 3, paragraph [0052])).  Huang doesn’t specifically describe that the DTH information is generated according to a parameter that is to be identified by the host; wherein the parameter is set in response to a set parameter request message received from the host.
De discloses a system to handle I/O services.  Specifically, it is described that at “Initiation of Service” decision point 308, if the requested service is being initiated for the first time, control transitions to “Initiate Service to the Target Device” step 310.  The communication buffer is updated to indicate that service has been initiated, with identifying information for the target device and for the requested service.  For example, for a requested service of reading data from an (page 4, paragraph [0039]).  Information about the requested service and variables indicating parameters to be used in fulfilling the requested service may be initialized in the communication data structure when “Indicate Initiation of Service for Target Device” step 304 is performed (page 4, paragraph [0037]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the De teachings in the Huang system. Skilled artisan would have been motivated to incorporate the method of sending a device-to-host data transfer command and other parameters as taught by De in the Huang system for effectively providing information about the requested service and variables indicating parameters to be used in fulling requested services.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage system I/O.  This close relation between both of the references highly suggests an expectation of success.
Claims 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of De, further in view of Shim et al. US Patent Application Publication No. 2014/0149706 (herein after referred to as Shim).
Regarding claim 6, Huang in view of De describe the storage device of claim 5 (see above), further comprising a device information storage configured to store device information of the storage device, wherein the device information (Status registers – These registers report on such things as pending interrupts, timeout values, interrupt/command coalescing and HBA readiness (Huang, page 3, paragraph [0047]).  …the purpose of the completion FIS is to communicate command completion status as well as to update overall device status (Huang, page 3, paragraph [0051])).  Huang does not specifically describe wherein the device information also includes information on a size of the host memory area.  
Shim describes a command queue corresponding to the input/output request IO RQ may include a command header/command FIS, a physical region descriptor table PRDT, a host buffer, and other like data.  A physical region descriptor PRD may be a structure directing a memory area where data to be transferred to a host or data transferred from the host is stored.  The physical region descriptor PRD may include a size and an address of a corresponding memory area (page 4, paragraph [0061]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Shim teachings in the Huang in view of De describe system. Skilled artisan would have been motivated to incorporate the method of a physical region descriptor PRD may include a size and an address of a corresponding memory area as taught by Shim in the Huang in view of De describe system for effectively describing the physical region.  In addition, both of the references teach features that are directed to analogous art and they are 
Regarding claim 7, Huang in view of De and Shim describes the storage device of claim 6 (see above), wherein the device information storage provides the device information to the host in response to a device information request message of the host (Status registers – These registers report on such things as pending interrupts, timeout values, interrupt/command coalescing and HBA readiness (Huang, page 3, paragraph [0047]).  …the purpose of the completion FIS is to communicate command completion status as well as to update overall device status (Huang, page 3, paragraph [0051])).
Regarding claim 13, Huang in view of De describe the method of claim 12 (see above), wherein the providing of the device information includes providing status information that is to be included in the DTH information (Status registers – These registers report on such things as pending interrupts, timeout values, interrupt/command coalescing and HBA readiness (Huang, page 3, paragraph [0047]).  …the purpose of the completion FIS is to communicate command completion status as well as to update overall device status (Huang, page 3, paragraph [0051])).  Huang does not specifically describe wherein the device information also includes information on a size of the host memory area.
(page 4, paragraph [0061]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Shim teachings in the Huang in view of De system. Skilled artisan would have been motivated to incorporate the method of a physical region descriptor PRD may include a size and an address of a corresponding memory area as taught by Shim in the Huang in view of De system for effectively describing the physical region.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as the use of frame information structures.  This close relation between both of the references highly suggests an expectation of success.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of De, further in view of Serial ATA Advanced Host Controller Interface Revision 1.3.1 (herein after referred to as NPL1).
Regarding claim 8, Huang in view of De describe the storage device of claim 6 (see above).  Huang does not specifically describe wherein the status information includes at least one of information on a background operation of the 
NPL1 describes the Serial ATA AHCI 1.3.1.  Specifically, NPL1 discloses that Enclosure management is a mechanism by which the storage driver can monitor and control auxiliary services in a drive enclosure.  The most common task is controlling LEDs that show per drive status information.  LEDs per drive could include device activity, fault (to indicate a failure), locate (to show an operator the bay to remove/insert a drive from /into).  Note that device activity indications may be provided by the device itself.  Other examples of enclosure management features include: power supply control and monitoring, temperature monitoring, and presence detection (page marked as 124).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Huang in view of De system. Skilled artisan would have been motivated to incorporate the additional device status information such as device activity, fault, and temperature monitoring as taught by NPL1 in the Huang in view of De system for effectively relaying additional status information for a SATA device.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as SATA AHCI.  This close relation between both of the references highly suggests an expectation of success.
Response to Arguments
Applicant argues, with respect to claims 1, 11, 18, and 19, that Huang fails to teach or suggest setting a parameter in response to a set parameter request message from the host and generating DTH information according to a set parameter identified by the host.  Examiner has cited the reference De which is believed to obviously teach list limitation as described in the rejections above.  
Applicant argues, with respect to the remaining claims, that they depend from the independent claims argued above and are therefore allowable for the same reasons.  Examiner refers to rejections and responses above as to why those claims are not currently allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
May 24, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136